Citation Nr: 0825240	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-41 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The veteran and his wife 
presented testimony during a travel board hearing before the 
undersigned at the RO in June 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Currently, the service-connected disabilities are anxiety 
disorder, rated 50 percent disabling, and erectile 
dysfunction, rated noncompensable, for a combined rating of 
50 percent.  

During the veteran's hearing in June 2008, he raised the 
matters of entitlement to an increased rating for his anxiety 
disorder and service connection for lung cancer due to Agent 
Orange exposure.  The RO's adjudication of these claims could 
have a substantial effect on the TDIU claim.  Action on the 
latter claim will therefore have to be deferred, pending the 
adjudication of the increased rating and service connection 
claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered).

During the veteran's June 2008 hearing, there was testimony 
that the veteran regularly receives treatment at the Winter 
Park, Florida VA Medical Center.

At the time of a September 2006 VA psychiatric examination, 
the veteran's global assessment of functioning was 55 and the 
examiner indicated that the veteran had symptoms of anxiety 
disorder of moderate severity which impede his social 
functioning, and that his level of anxiety also prohibits his 
employability.  A VA psychiatrist in December 2004 had 
indicated that the veteran exhibited mild to moderate levels 
of dysfunction secondary to anxiety, and that his global 
assessment of functioning was between 55 and 60, and that he 
was unemployable physically secondary to coronary artery 
disease and osteoarthritis and osteoporosis.  

On remand, the veteran's recent VA treatment records should 
be obtained, and another VA psychiatric examination should be 
scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Upon completion of any notice and 
duty to assist requirements, prepare a 
rating decision formally adjudicating 
the issues of entitlement to an 
increased rating for an anxiety 
disorder and entitlement to service 
connection for lung cancer due to Agent 
Orange exposure.  The veteran should be 
notified of this decision and of his 
appellate rights.

2.  Make arrangements to obtain the 
veteran's psychiatric treatment records 
from the Winter Park, Florida VA 
Medical Center, dated since March 2008.    

3.  Thereafter, schedule the veteran for 
a VA psychiatric examination.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
necessary tests and studies should be 
performed.  

The examiner should provide an opinion 
as to whether the veteran's service-
connected anxiety disorder and erectile 
dysfunction, alone or in combination 
with each other, have rendered him 
unable of obtaining and maintaining 
substantially gainful employment at any 
time since June 2004.

The examiner should discuss the degree 
of occupational impairment attributable 
to the veteran's service-connected 
disabilities.  In particular, describe 
what types of employment activities 
would be limited because of the 
veteran's service-connected 
disabilities and whether any limitation 
on employment is likely to be 
permanent.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Finally, readjudicate the veteran's 
TDIU claim in light of any additional 
evidence added to the record.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


